DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Benjamin F. Hudson on February 17, 2021.

The application has been amended as follows: 
Claim 1 has been replaced with 
-- 
1. A system comprising: an instrument configured to emit a treatment beam; and a radiofrequency receive coil assembly for use in a magnetic resonance imaging system, the radiofrequency receive coil assembly comprising: a first conductive loop that extends into a treatment beam region of the radiofrequency receive coil assembly through which the treatment beam passes; and a second conductive loop that extends into the treatment beam region, the second conductive loop being electrically [[is]] connected to the first conductive loop at a node, wherein the node is in the treatment beam region, and the second conductive loop overlapping the first conductive loop outside of the treatment beam region
--. 

Claim 13 has been replaced with
--
13. A magnetic resonance imaging-radiotherapy system comprising: an instrument configured to emit a treatment beam; and a magnetic resonance imaging system, the magnetic resonance imaging system comprising a radiofrequency receive coil assembly, which comprises: a first conductive loop that extends into a treatment beam region of the radiofrequency receive coil assembly through which the treatment beam passes; and a second conductive loop that extends into the treatment beam region, the second conductive loop being electrically [[is]] connected to the first conductive loop at a node, wherein the node is in the treatment beam region, and the second conductive loop overlapping the first conductive loop outside of the treatment beam region.
--.

Reasons for Allowance
Claims 1-15 and 21 are allowed over the prior art of record as amended in the response filed on February 10, 2021 and as amended in the examiner’s amendment above.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: the second conductive loop is connected to the first conductive loop at a node, wherein the node is in the treatment beam region, and the 
Furthermore, Applicant has indicated that:
Thus, as explained in the interview, the “treatment beam region” defines a specific spatial arrangement between the RF coil and the beam emitted by the instrument. This relationship is seen in Claim 1 where part of the receive coil (with the node) is in the treatment beam region and another part of the receive coil (where the second conductive loop is overlapping the first conductive loop) is outside the treatment beam region. It was agreed in the interview that this explanation, combined with the clarifying amendment, obviates the Office Action’s allegation that the “treatment beam region” is merely an intended use.
Argument Remarks page 9.
Hence, the Examiner has accepted the claim construction that “in the treatment beam region” as necessary spatial arrangement that limits the placement of the node. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO JOSEPH PENG/Primary Examiner, Art Unit 3793